[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT           FILED
                           ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                AUGUST 7, 2008
                                  No. 08-10452
                              Non-Argument Calendar            THOMAS K. KAHN
                                                                   CLERK
                            ________________________

                     D. C. Docket No. 07-00009-CV-1-MMP-WCS

FIFI T. JAMES,
a.k.a. Ms. Morris,

                                                      Plaintiff-Appellant,

                                       versus

MICHAEL J. ASTRUE,

                                                      Defendant-Appellee.


                            ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           _________________________

                                   (August 7, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
      Fifi James appeals the district court’s order affirming the Administrative

Law Judges’s (“ALJ”) denial of her application for disability insurance benefits

(“DIB”), 42 U.S.C. § 405(g), and supplemental security income benefits (“SSI”),

42 U.S.C. § 1383(c)(3). We affirm.

      James first argues she should be presumed disabled because her condition

meets or equals a Listing. James argues that she met the Listing 9.09A, which is

the listing for obesity. James acknowledges that Listing 9.09A has been repealed,

but asserts that the Listing “rules us from the grave” due to the effects of SSR 00-

03p and SSR 02-01p. James argues that her obesity combined with the disc

protrusions in her spine is the medical equivalent of a Listing.

      If a claimant has a condition that meets or equals the conditions detailed in

the Listing of Impairments (“The Listings”), then the claimant is disabled. 20

C.F.R. § 404.1520(d). The Listings describe, for each of the major body systems,

impairments which are considered severe enough to prevent a person from doing

any gainful activity. 20 C.F.R. § 404.1525(a). To meet a Listing, a claimant must

have a diagnosis included in the Listings and must provide medical reports

documenting that the conditions meet the specific criteria of the Listings and the

duration requirement. 20 C.F.R. § 404.1525(a)-(d). To equal a Listing, the

medical findings must be “at least equal in severity and duration to the criteria of

                                          2
any listed impairment.” 20 C.F.R. § 404.1526(a). If a claimant has more than one

impairment, and none meets or equals a listed impairment, the Commissioner

reviews the impairments’ symptoms, signs, and laboratory findings to determine

whether the combination is medically equal to any listed impairment. 20 C.F.R. §

404.1526(b)(3). The claimant bears the burden of proof to show disability.

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam).

       Listing 9.09 detailed obesity as a possible basis for a determination of

disability, but the listing was repealed in 1999. SSR 02-01p (published at 67 Fed.

Reg. 57859-02, at 57861). Nonetheless, the Commissioner has clarified that the

effects of obesity are included in the medical impairments analyzed to determined

if a claimant’s condition equals a condition of the Listings. Id. at 57861-62.

      The ALJ’s conclusion that James’s medical condition is not the equivalent

of a Listing is supported by substantial medical evidence, including the opinions

of James’s treating physicians and the results of her Residual Function Capacity

Assessment.

      Finally, James argues that the ALJ did not articulate reasons to support the

conclusion that James’s condition was not capable of producing the severe pain

James reported. James asserts that the ALJ should have propounded

interrogatories to her doctors regarding the length of time she could sit or stand

                                          3
during a workday. James argues that the ALJ must articulate explicit and adequate

reasons for questioning the credibility of a claimant. James argues that her

medical condition meets the standard for determining disability based on pain.

      We require a claimant who seeks “to establish a disability based on

testimony of pain and other symptoms” to show: “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged pain; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed pain.” Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam). Furthermore,

“credibility determinations are the province of the ALJ.” Moore v. Barnhart, 405

F.3d 1208, 1212 (11th Cir. 2005) (per curiam). However, an ALJ must articulate

“explicit and adequate reasons” in order to discredit subjective testimony. Wilson,

284 F.3d at 1225. Failure to do so “requires, as a matter of law, that the testimony

be accepted as true.” Id. We do not require the ALJ to “specifically refer to every

piece of evidence in his decision,” so long as the decision is sufficient to allow

this Court to conclude that the ALJ considered the claimant’s medical condition as

a whole. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per curiam).

The ALJ has a duty to develop the record fully and fairly. Wilson v. Apfel, 179

F.3d 1276, 1278 (11th Cir. 1999) (per curiam). When the record is sufficient for

                                          4
the decision, the ALJ need not seek additional medical evidence. Id. The claimant

bears the burden of proof to show disability. Ellison, 355 F.3d at 1276.

      The ALJ’s determination that James’s reports of pain were not entirely

credible is supported by substantial medical evidence, including the opinions of

James’s treating physicians and the results of her Residual Function Capacity

Assessment. The ALJ was not required to seek additional medical evidence

because the evidence from the treating and consulting physicians was sufficient

for the ALJ to make a disability determination in this case.

      Upon review of the record and consideration of the parties’ briefs, we

discern no error. Therefore, we affirm the denial of benefits.

      AFFIRMED




                                         5